Citation Nr: 1749777	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  11-32 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for chloracne, to include as secondary to exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Bosely, Counsel

INTRODUCTION

The Veteran had active service from September 1966 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In November 2012, the Veteran and his spouse testified at a Travel Board hearing in front of the undersigned Veterans Law Judge.  The Veteran also testified at a formal hearing in front of a decision review officer at the Huntington RO in May 2011.  


FINDINGS OF FACT

The Veteran served in the Republic of Vietnam during the Vietnam Era, and the evidence is in equipoise in establishing a current diagnosis of chloracne, which manifested to at least a degree of 10 percent within one year of his last Agent Orange exposure in Vietnam.  


CONCLUSION OF LAW

The criteria to establish service connection for chloracne, as presumptively due to Agent Orange exposure, are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has chloracne as a result of Agent Orange exposure during service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010). 

With regard to herbicide exposure, VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam War period.  38 C.F.R. § 3.307.  For these Veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309. 

The list of diseases associated with exposure to certain herbicide agents includes chloracne or other acneform disease consistent with chloracne.  38 C.F.R. § 3.309(e).  Chloracne, or other acneform disease consistent with chloracne, shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

The Veteran served in Vietnam from November 1967 to September 1968.  Consequently, the Veteran is presumed to have been exposed to Agent Orange during his Vietnam service.  See 38 C.F.R. § 3.307(a)(6)(iii).  

What remains in dispute is whether he currently has chloracne and, if so, whether it manifested to a degree of 10 percent within a year of his Agent Orange exposure.  
The Veteran testified at his Board hearing that his skin problems started upon his return from Vietnam.  He had a "bad blackhead problem" around his nose and eyes.  It has involved his back, groin area, behind his ears, and his scalp and it had been that way since he separated from service.  

The Veteran's testimony is credible evidence that he had symptoms first starting upon his return from Vietnam.  His testimony is also credible and competent evidence that one doctor felt it was related to his Agent Orange and a different doctor felt it was "definitely chloracne."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  His testimony is, therefore, probative evidence supporting the claim.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015).

A March 2010 VA Agent Orange Registry examination reported a definite diagnosis of chloracne.   This examination is affirmative evidence establishing the diagnosis of chloracne.  

A May 2004 VA Agent Orange examination found no evidence of skin lesions suggestive of chloracne.  A July 2014 VA Dermatology consultation also found no evidence of chloracne on examination.  Additionally, VA examiners in February 2014 and September 2016 did not diagnose chloracne.  These examiners did indicate that the Veteran reported burning and itching of his skin since the 1970s.  

It is not clear that any of these evaluations was conducted during an active stage of the disease.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  Therefore, these findings are equally consistent with an absence of evidence of a diagnosis, which is not affirmative evidence that the Veteran did not have chloracne.  See Horn v. Shinseki, 25 Vet. App. 231, 239 (U.S. 2012).

Thus, overall, the evidence is in a state of equipoise in establishing a diagnosis of chloracne.  In light of the Veteran's testimony that his symptoms first manifested upon his return from Vietnam, the Board assumes, for purposes of this appeal, that the disability manifested to a degree of at least 10 percent within one year of his last Agent Orange exposure.  See 38 C.F.R. § 3.307(6)(ii); see also 38 C.F.R. § 4.118, Diagnostic Code 7828.  
Therefore, all elements of the claim are at least in equipoise, and the claim is granted.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary. 


ORDER

Service connection for chloracne is granted.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


